In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Rockland County (Nelson, J.), dated June 27, 2005, as granted those branches of the defendant’s motion which were to preclude her from offering evidence at trial with respect to requested documents which had not been produced, for an inference in the defendant’s favor on all issues relating to those documents, and for an award of an attorney’s fee to the defendant.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in *819granting those branches of the defendant’s motion which were to preclude the plaintiff from offering evidence at trial with respect to requested documents which had not been produced, for an inference in favor of the defendant on all issues related to those documents, and for an award of an attorney’s fee to the defendant (see CPLR 3126 [1], [2]). The plaintiffs willful and contumacious conduct could be inferred from her failure to comply with court orders directing her to comply with outstanding discovery demands and the inadequate excuses offered for her failure to comply (see Stever v Stever, 10 AD3d 358 [2004]; Caccioppoli v Long Is. Jewish Med. Ctr., 271 AD2d 565 [2000]; Kingsley v Kantor, 265 AD2d 529 [1999]).
The plaintiffs remaining contention does not require reversal. Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.